Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
	Claims 13 ends in a semi-colon.  Appropriate correction is required.  Examiner suggests that Applicant replace the semi-colon at the end of claim 13 with a period (see MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites a method of organizing human activity because the claim recites a method that includes communicating criteria about vehicles to be delivered to a first dealer and third dealer
sending notifications to the first and third dealers, pairing the first dealer and a second dealer to create a first delivery, pairing the third dealer and a fourth dealer to create a second delivery, pairing the first and second deliveries, and associating a driver to the deliveries.  This is a method of managing relationships or commercial interactions between people (e.g., the first, second, third, and fourth dealers).  The mere nominal recitation of a computer and a server does not take the claims out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of communicating, sending, pairing, and associating
in a computer environment.  The claimed computer and a server are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of communicating, sending, pairing, and associating
in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-12 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2-4 further narrow the abstract idea of claim 1 by e.g., defining the criteria from the first and third dealers.  Claims 5 and 6 further narrow the abstract idea of claim 1 by e.g., defining information relating to the first 25and second deliveries.  Claims 7-10 further narrow the abstract idea of claim 1 by e.g., defining deliveries between the fourth and first dealers and between the first and third dealer.  Claim 11 further narrows the abstract idea of claim 1 by e.g., defining
 payments and disbursements associated with the transport.  Claim 12 further narrows the abstract idea of claim 1 by e.g., defining a label to return license plates.  These limitations are all directed to a method of managing relationships or interactions between people (e.g., the dealers).  Thus, claims 2-12 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-12 describe neither a practical application of nor significantly more than the abstract idea.
	Claim 13 recites a method of organizing human activity because the claim recites a method that includes inputting criteria about a vehicle to be delivered to a dealer; receiving notifications; storing dealers, deliveries, and transports; matching deliveries; pairing the matched deliveries; generating unique numbers for each delivery; and sending notifications when a dealer is in possession of a matching vehicle.  This is a method of managing relationships or commercial interactions between people (e.g., the dealers).  The mere nominal recitation of computerized devices, a network, an interface, and a server does not take the claims out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of inputting, storing, matching, pairing, generating, and sending in a computer environment.  The claimed computerized devices, network, interface, and server are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of inputting, storing, matching, pairing, generating, and sending in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 14-18 are directed to substantially the same abstract idea as claim 13 and are rejected for substantially the same reasons.  Claims 14 and 15 further narrow the abstract idea of claim 13 by e.g., defining
 payments, invoices, and confirmation numbers related to the deliveries.  Claims 16 and 17 further narrow the abstract idea of claim 13 by e.g., defining 
calculating and communicating driving instructions related to the deliveries.  Claim 18 further narrows the abstract idea of claim 13 by e.g., defining
 matching deliveries.  These limitations are all directed to a method of managing relationships or interactions between people (e.g., the dealers).  Thus, claims 14-18 are directed to substantially the same abstract idea as claim 13 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 14-18 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (U.S. Patent Application Publication No. 20070038506).
	Regarding Claim 13, Noble discloses a system for managing delivery of vehicles between dealers, the system comprising:  20a) a plurality of computerized devices adapted to communicate through a network, each computerized device being configured to:  i) provide an interface for a user; (see [0010] “the present invention provides a web based system that can be accessed by shippers and transporters for efficient transaction of vehicle transportation services wherein items are shipped from a first location to a second location,” [0025] “an online shipper portal connected to the server at which multiple shippers can enter a shipping request for their respective goods);
	ii) input criteria about a vehicle to be delivered to a dealer (see [0151] This page permits the dealer to search by any combination of a variety of criteria, including the shipment status, pick-up location, delivery location, requested delivery date, vehicle make and model);
	iii) receive notifications (see [0098] “In accordance with each dealer's individual profile settings, TEX can provide alerts to dealers, such as by email and SMS text messages”);
	25b) a data source, the data source being configured to store:  i) a plurality of dealers, each dealer being associated with a location and details - 17 -WO 2019/227206PCT/CA2019/050723(see [0290] “The User Management form permits the user to select all users for selection, or display only shippers (dealers) or transporters. The displayed list of users can also be filtered by whether or not the user has been activated by TEX. Next, an individual TEX user is selected by clicking on the user's name in the Users list box. This populated the User Profiles and Preferences data grid with all of the relevant data for the selected TEX user. The user may be activated, deactivated, or deleted by clicking on an appropriate button below the grid. The grid data will be editable, and clicking on Update User Info will save any changes made to the database”);
	ii) a plurality of deliveries, each delivery pairing an origin dealer, a destination dealer and a vehicle to be delivered (see [0169] “Shipments occurring during the selected month will be displayed in a pageable grid, with a maximum of 10 shipments per page. Clicking on an individual shipment number will navigate to the Transport Details page for the selected shipment,” [0195] “The dealer is presented with a summary of their vehicles, grouped into shipments by delivery locations. As shown in FIG. 51, the dealer may review details concerning a particular shipment by pressing an associated Details button,” [0248] “The Transporter Transport Dashboard displays shipments accepted by the transporter, from the moment of acceptance through delivery and, if necessary, claim processing. An example of the dashboard is shown in FIG. 65,” [0250] “The Advanced Search page permits filtering shipments by their status, pick-up or delivery location, delivery date, or vehicle make/model. Clicking on Search will return to the Dashboard page with the matching shipment data displayed”);
	iii) a plurality of transports, each transport pairing at least a first delivery and a second delivery (see [0147] “This page will display data as a pageable grid, with up to 10 rows per page. Each line item reflects an individual transport carrying one or more vehicles of the dealer. Note that if a dealer did not expressly require that a multiple-vehicle posting be shipped together, TEX personnel may split the posted vehicles into multiple vehicle loads in the offers made to transporters. In such cases, a single dealer posting may result in multiple transports, with each transport being identified as a separate line item on this page,” FIG. 22, [0089] “the electronic interface of the transport exchange system automatically consolidates the multiple shipping requests into two groups of multiple shipping requests. More specifically, the interface of the transport exchange system automatically consolidates the multiple shipping requests of shippers 100, 120, and 130 into a first consolidated group of a ten vehicle shipment load, and the multiple shipping requests of shippers 110 and 140 into a second consolidated group of a ten vehicle load”);
	5c) a server to communicate through the network, the server being configured to:  i) automatically match two or more deliveries where a location of an origin dealer of a first delivery is within a predetermined distance of a destination location of a second delivery; ii) pair the matching deliveries to form a transport (see [0078] “The interface may be part of the server. As shippers input shipping requests for their respective goods, the interface automatically consolidates various groups of multiple shipping requests based on at least the type of the good, pick-up location, delivery location, time for pick-up, and time for delivery in each shipping request, taking into at least one predetermined load parameter common to at least two transporters that are stored on the server, as well as other characteristics of transporters in general and/or specific characteristics of specific transporters,” [0234] “the transporter may narrow the search by entering a pick-up or delivery city, state or ZIP, specifying a 25, 50, or 100 mile radius from the specified pick-up and delivery locations”); and
10 	iii) generate unique confirmation numbers for each delivery or each paired transport (see [0169] “Shipments occurring during the selected month will be displayed in a pageable grid, with a maximum of 10 shipments per page. Clicking on an individual shipment number will navigate to the Transport Details page for the selected shipment,” FIG. 35); and
	iv) send notifications to one or more of the computerized devices when a dealer is in possession of a vehicle matching at least one of 15the inputted criteria (see [0091] and [0151] “the first and second transporters are electronically notified of the particular ten vehicle shipment brokered by the transport exchange system, and the shippers 100, 110, 120, 130 and 140 are electronically notified of the name of the transporter who has been assigned to handle their respective shipment,” the vehicle to be delivered by the transporter matches criteria input by the recipient; the electronic notification is sent to the transporter and the recipient when the vehicle is possessed by the selling dealer/auction (before the transporter picks up the vehicle from the seller)).
	Regarding Claim 14, Noble discloses the limitations of claim 13 as discussed above.  Noble also discloses the server being further configured to process payments and to generate invoices in relation to each delivery and/or to each transport (see [0099] “TEX can receive payment in full from dealers when the contract to move each vehicle is consummated with a particular transporter,” [0157] “Clicking on a Payment Made status link on a Transport Status Details displays an associated Dealer Invoice for the shipment, generated automatically by TEX software, in PDF file format, an example of which is shown in FIG. 28 (TEX Dealer Invoice)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Thompson (U.S. Patent Application Publication No. 20030130966) and Bodo (U.S. Patent Application Publication No. 20160343012).
	Regarding Claim 1, Noble teaches a computer-implemented method for managing delivery of vehicles between dealers of vehicles, the method comprising:  a) a first dealer at first location communicating first criteria about a vehicle to be delivered to the first dealer to a server (see [0067] “E-Haggling: Live, Automated, Multi-Dimensional, Tiered Negotiation: TEX allows the buyer to set an asking price as well as several other dimensions to the request (location of services/good, when services are performed, qualities associated with the service) and then, allows the seller of the goods or services to accept the offer on all dimensions, or in some cases, provide a counter offer” [0095] “Through partnerships with both physical and virtual auctions, the transport exchange system of the present invention provides an adjunct service to dealers purchasing vehicles at auction … an online portal for auctions, so that each auction will have the capability of creating accounts on behalf of their purchasing dealers, and entering vehicle data into the transport exchange system, again on behalf of purchasing dealers,” [0151] “This page permits the dealer to search by any combination of a variety of criteria, including the shipment status, pick-up location, delivery location, requested delivery date, vehicle make and model, and transporter name,” [0296] “This form will enable the user to search for a vehicle by pick-up location, delivery location, date of dealer posting, and vehicle make/model. Clicking on the Search button will load the Broker Vehicles Awaiting Transport Page, populated with the search results”);
	c) pairing the first dealer and the second dealer to create a first delivery (see [0067] “TEX allows the buyer to set an asking price as well as several other dimensions to the request (location of services/good, when services are performed, qualities associated with the service) and then, allows the seller of the goods or services to accept the offer,” [0068] “the system will automatically post the request, pricing it based upon the Pricelt engine below, secure transport, and execute the transaction between the buyer and seller”);
	d) a third dealer communicating second criteria about a vehicle to be delivered to the third dealer to a server (see [0067] “E-Haggling: Live, Automated, Multi-Dimensional, Tiered Negotiation: TEX allows the buyer to set an asking price as well as several other dimensions to the request (location of services/good, when services are performed, qualities associated with the service) and then, allows the seller of the goods or services to accept the offer on all dimensions, or in some cases, provide a counter offer,” [0151] “This page permits the dealer to search by any combination of a variety of criteria, including the shipment status, pick-up location, delivery location, requested delivery date, vehicle make
and model, and transporter name,” [0296] “This form will enable the user to search for a vehicle by pick-up location, delivery location, date of dealer posting, and vehicle make/model. Clicking on the Search button will load the Broker Vehicles Awaiting Transport Page, populated with the search results,” Noble provides that multiple dealers can communicate criteria about a vehicle to be delivered via auctions, see [0095] “Through partnerships with both physical and virtual auctions, the transport exchange system of the present invention provides an adjunct service to dealers purchasing vehicles at auction … an online portal for auctions, so that each auction will have the capability of creating accounts on behalf of their purchasing dealers, and entering vehicle data into the transport exchange system, again on behalf of purchasing dealers”);
	f) pairing the third dealer and the fourth dealer to create a second delivery; g) pairing the first delivery to the second delivery to create a transport (see [0089] “Referring to FIG. 3, shipper or dealer 100 has three vehicles 102 requiring shipment within 7 days from a first location 104 to a second location 106 for delivery to buyer 108. Shipper 110 has four vehicles 112 requiring shipment within 5 days from a third location 114 to a fourth location 116 for delivery to buyer 118. Shipper 120 has three vehicles 122 requiring shipment within 6 days from a fifth location 124 to a sixth location 126 for delivery to buyer 128. Shipper 130 has four vehicles 132 requiring shipment within 8 days from a seventh location 134 to an eighth location 136 for delivery to buyer 138. Shipper 140 has six vehicles 142 requiring shipment within 4 days from a ninth location 144 to a tenth location 146 for delivery to buyer 148. Based on the above information, when shippers 100, 110, 120, 130, and 140 enter their respective shipping requests through the shipper portal, including the price each is willing to pay for their respective shipments, the electronic interface of the transport exchange system automatically consolidates the multiple shipping requests into two groups of multiple shipping requests. More specifically, the interface of the transport exchange system automatically consolidates the multiple shipping requests of shippers 100, 120, and 130 into a first consolidated group of a ten vehicle shipment load, and the multiple shipping requests of shippers 110 and 140 into a second consolidated group of a ten vehicle load, and accomplishes this consolidation based on information provided in the multiple shipping requests”); and
	h) associating a driver to the created transport (see [0254] “An overview of the shipment is displayed towards the top of the page. The transporter enters the driver name, assigned truck number, the date and time the pick-up occurred, and the number of vehicles loaded”).
	Noble does not explicitly teach, however Thompson teaches b) sending a notification to the first dealer that a second dealer at a second location is in possession of a first matching the entered criteria; e) sending a notification to the third dealer that a fourth dealer is in possession of a second vehicle matching the entered second criteria (see “[0158] “a decision support upon auction search for purchase functionality is included to alert a buyer (e.g., independent or dealer buyer/used-car manager) during a search for an auction vehicle or when accessing lanes or watchlists to indicate if that vehicle or vehicle lane matches the ideal inventory mix for the dealer used-car retail lot. The system will also produce alerts upon new auction vehicle sign up in the system network to notify dealers that an auction vehicle fits their ideal inventory mix. The overall goal of the functionality being to query vehicle trending information to help an appraiser or used-car manager determine how the current consumer trade-in fits with the dealer's ideal used-car inventory mix,” [0161] “a decision support upon inventory search functionality is available to alert a user during a search through their inventory or other dealers' inventories to indicate if a vehicle or vehicle lane matches the ideal inventory mix for the dealer used-car retail lot”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Noble the process of sending notifications to dealers that other dealers are in possession of vehicles matching their entered criteria as taught by Thompson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where notifications are sent to dealers that other dealers are in possession of vehicles matching their entered criteria.
	Noble does not explicitly teach, however Bodo teaches a third dealer within a first predetermined distance from the second location and a fourth dealer within a second predetermined distance from the first location (see [0055] “FIG. 7 is a map 700 of a geographic area 701 … geographic 
area 701 includes a first merchant 720, a second merchant 722, a third merchant 724, and a fourth 
merchant 726”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Noble the third dealer being within a predetermined distance from the second location and a fourth dealer within a predetermined distance from the first location (all within geographic area 701) as taught by Bodo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the third dealer is within a predetermined distance from the second location and the fourth dealer is within a predetermined distance from the first location.
	Regarding Claim 2, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble further teaches the first and second criteria respectively comprising specifications of the first and second cars to be delivered (see [0133] “Initially, only the year information will be enabled for a vehicle, with choices of ‘pre-1990’ and individual choices of years from 1990-present. Selecting a particular year will enable the Make data selector, populated with all vehicle makes manufactured during the specified year. Selecting a particular make will enable the Model data selector, populated with all Models manufactured for the specified year and make. Selecting a particular model will enable the Trim data selector, populated with all trim packages for the specified year, make and model (if any). Color selection will be from amongst a list of predetermined colors, rather than being make/model/trim specific. The Vin-8 will permit data entry for the first eight characters of the vehicle's VIN number. The condition selector will permit selection from amongst a set of relevant condition types, including running, no brakes, no steering, etc. Size selection will indicate whether the vehicle is compact, mid-size, SUV, etc. and, if known from the entered year/make/model information, will be automatically set to an initial value. Finally, the dealer will indicate whether or not the vehicle is a convertible”)
	Regarding Claim 3, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble further teaches the first and second criteria respectively comprising location information of first and the third dealers (see [0121] “The dealer may enter pick-up and delivery ZIP codes or, alternatively, may select from amongst their previously-entered pick-up and delivery 
locations,” [0136] “The dealer may select from a list of predetermined pick-up and delivery locations, or may click on associated Add New buttons to add a new pick-up and/or delivery locations to their associated pick-up/delivery location lists”).
	Regarding Claim 4, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble further teaches the first and second criteria respectfully comprising a transport date (see [0139] “The dealer may … change the desired pick-up and/or delivery dates. Dates may be changed using the month/day/year dropdown lists, the date picker controls, and/or the available/needed immediately check boxes”).
	Regarding Claim 5, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble further teaches information relating to the first 25and second deliveries being available to all dealers (see [0091] “the shippers 100, 110, 120, 130 and 140 are electronically notified of the name of the transporter who has been assigned to handle their respective shipment”).
	Regarding Claim 6, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble further teaches the method further comprising generating a unique confirmation identification for each of the deliveries or for the transport (see [0169] “Shipments occurring during the selected month will be displayed in a pageable grid, with a maximum of 10 shipments per page. Clicking on an individual shipment number will navigate to the Transport Details page for the selected shipment,” FIG. 35).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Thompson, Bodo, and Boye (U.S. Patent Application Publication No. 20180096300).
	Regarding Claim 7, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble does not explicitly teach, however Boye teaches the method further comprising 5creating a driver delivery between the fourth and the first dealer (see [0130] “An order to request transport of one or more vehicles can have two or more drivers requested for the order. For example, a dealer can request 2 drivers to transport vehicles, where after a first vehicle is delivered, the second driver returns the driver to the original pickup location to deliver the next vehicle. That is, the number of transporters/drivers can be less than, equal to, or greater than the number of vehicles. Using an additional driver with a chase vehicle allows fewer drivers to transport multiple cars between locations. In some cases, drivers can use one of the vehicles to be delivered as a chase car to transport 
drivers to the next pickup location associated with the order”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of creating a driver delivery between the fourth and the first dealer as taught in Boye with the delivery method of Noble with the motivation to enable the delivery driver to transit from a drop-off location to the next pickup location (Boye [0130]).
	Regarding Claim 8, Noble in view of Thompson, Bodo, and Boye teaches the limitations of claim 7 as discussed above.  Noble does not explicitly teach, however Boye teaches the driver delivery being associated with a mode of transportation (see [0130] “drivers can use one of the vehicles to be delivered as a chase car to transport drivers to the next pickup location associated with the order,” ground transportation via a chase car is the associated mode of transportation) (please see claim 7 rejection for combination rationale).
	Regarding Claim 9, Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble does not explicitly teach, however Boye teaches the method further comprising creating a driver delivery between the first and the third dealer (see [0135] “the driver can pick up a first vehicle, drive the vehicle to a first delivery location, and drive a second vehicle from the first delivery location to a second delivery location that may be the same or different location as the first pickup location,” the first delivery location and the second delivery location teach the claimed first dealer and the third dealer, respectively) (please see claim 7 rejection for combination rationale).
	Regarding Claim 10, Noble in view of Thompson, Bodo, and Boye teaches the limitations of claim 9 as discussed above.  Noble does not explicitly teach, however Boye teaches the driver delivery being associated with a mode of transportation (see [0135] “the driver can pick up a first vehicle, drive the vehicle to a first delivery location, and drive a second vehicle from the first delivery location to a second delivery location that may be the same or different location as the first pickup location,” the second vehicle teaches the claimed mode of transportation) (please see claim 7 rejection for combination rationale).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Thompson, Bodo, and Samson (U.S. Patent Application Publication No. 20040243508).
	Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Although Noble teaches a system that “TEX can receive payment in full from dealers when the contract to move each vehicle is consummated with a particular transporter” ([0099]), Noble does not explicitly teach, however Samson teaches the method further comprising automatically processing the payments and disbursements associated with the transport (see [0032] “The payment module 
automatically processes payments and disbursements”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the payment process in Noble with the payment process in Samson.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method including automatically processing the payments and disbursements associated with the transport.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Thompson, Bodo, and Sar 20150186841 (U.S. Patent Application Publication No. 20150186841).
	Noble in view of Thompson and Bodo teaches the limitations of claim 1 as discussed above.  Noble does not explicitly teach, however Sar teaches the method further comprising generating a pre-addressed label to return one or more temporary licence plates used in the transport to the respective dealers (see [0097] “the return steps determination system 130 may generate a shipping label with the return address based on return step parameters, and provide the label to the user. In some implementations the purchase source may provide a pre-paid shipping label, and the return steps determination system 130 may retrieve the pre-paid shipping label and provide it to the user,” Examiner respectfully notes that “…to return one or more temporary license plates used in the transport to the respective dealers” is intended use limitation and is not given patentable weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Noble the process of generating a pre-addressed label as taught by Sar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where a pre-addressed label is generated.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Wada (U.S. Patent Application Publication No. 20170053233).
	Noble teaches the limitations of claim 13 as discussed above.  Noble does not explicitly teach, however Wada teaches the server being further 20configured to validate one or more confirmation numbers inputted in one of the computerized devices and communicated to the server (see [0047] “The CPU 211 performs the determination process in step S4 based on whether the acquired ID 
matches any one of the shipment destination IDs registered in the shipment item list 204. It is assumed that the CPU 211 has acquired the shipment destination ID “P001” from the barcode B1 of the cover sheet D1 shown in FIG. 4”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Noble the process of validating one or more confirmation numbers inputted in one of the computerized devices and communicated to the server as taught by Wada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where one or more confirmation numbers inputted in one of the computerized devices and communicated to the server are validated.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Zhong (U.S. Patent Application Publication No. 20180107223).
	Regarding Claim 16, Noble teaches the limitations of claim 13 as discussed above.  Noble does not explicitly teach, however Zhong teaches the server being further configured to calculate driving instructions in relation to at least one of the deliveries to at least one of the computerized devices (see [0048] “Point A to Point B on the navigation route may also function as a node with a node type of starting point and ending point, respectively, and the actions to be executed by the vehicle is to collect an object and to deliver an object,” [0115] “calculating the optimal navigation route, the remaining power amount of the vehicle may need to be more than or equal to the power amount required by the vehicle to reach a charging position point of the navigation route”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of calculating driving instructions in relation to at least one of the deliveries to at least one of the computerized devices as taught in Zhong with the delivery method of Noble with the motivation to “ensure the object transport efficiency of the vehicle” (Zhong [0076]).
	Regarding Claim 17, Noble in view of Zhong teaches the limitations of claim 16 as discussed above.  Noble does not explicitly teach, however Zhong teaches the server being further configured to communicate the driving instructions to at least one of the computerized devices (see [0117] “the 
server sends the navigation route and node types of the intermediate nodes of the navigation route as navigation data to the vehicle”) (please see claim 16 rejection for combination rationale).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Paul 20160048804 (U.S. Patent Application Publication No. Paul 20160048804).
	Noble teaches the limitations of claim 13 as discussed above.  Noble does not explicitly teach, however Paul teaches the server being further configured to automatically match two or more deliveries having origins and destinations within a predetermined distance (see [0057] “a plurality of packages currently located at one or more package pick-up locations each have a package delivery location,” [0060] “The transportation server 104 includes packages in the package cluster area having 
delivery locations that do not exceed a threshold distance from each other. For example, if a first delivery location for a first package is below the threshold distance from a second delivery location for a second package, the transportation server 104 defines the package cluster area as including the first and second delivery locations. If a third delivery location for a third package exceeds the threshold distance 
from one of the first and second delivery locations, the transportation server 104 does not include the third delivery location in the package cluster area,” see also [0025], [0026], [0065], [0073]-[0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the server being further configured to automatically match two or more deliveries having origins and destinations within a predetermined distance as taught in Paul with the delivery method of Noble with the motivation to enable “an automated method for convenient, efficient allocation of personal and package transportation” [Paul [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628